

114 HR 6364 IH: To amend the Internal Revenue Code of 1986 to extend for one year the credit for certain qualified film and television and live theatrical productions.
U.S. House of Representatives
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6364IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend for one year the credit for certain qualified
			 film and television and live theatrical productions.
	
		1.Extension of credit for certain qualified film and television and live theatrical productions
 (a)In generalSubsection (g) of section 181 of the Internal Revenue Code of 1986 is amended by striking December 31, 2016 and inserting December 31, 2017. (b)Effective dateThe amendment made by this section shall apply to productions commencing after December 31, 2016.
			